Citation Nr: 1827895	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-34 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to June 5, 2017.

2.  Entitlement to service connection for right knee meniscal tear.

3.  Entitlement to service connection for left knee meniscal tear.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In the March 2012 rating decision, service connection for PTSD was granted and a 30 percent rating was awarded from March 4, 2011.  Thereafter, in a July 2017 rating decision, a 100 percent rating was awarded for his PTSD from June 5, 2017.  Although the Veteran was awarded a 100 percent rating from June 5, 2017, the earlier period remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In the October 2014 substantive appeal, the Veteran requested a Travel Board hearing.  However, in September 2017, a correspondence was submitted which indicated the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (e).

The claims or service connection for right and left knee disorders, hypertension, sleep apnea, a back disorder and a left hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Prior to June 5, 2017, the Veteran's PTSD manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Prior to June 5, 2017, the criteria for an initial 50 percent rating, but not higher, for PTSD, have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Increased Rating for PTSD

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Under DC 9411, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Analysis

The Veteran contends that an increased initial rating in excess of 30 percent is warranted for his service-connected PTSD.  As noted, in a March 2012 rating decision, the RO awarded the Veteran a 30 percent rating for his PTSD.  Thereafter, in a July 2017 rating decision, the RO awarded a 100 percent rating from June 5, 2017.  Thus, the claim will be reviewed for a rating in excess of 30 percent prior to June 5, 2017.

Service connection and a current 30 percent rating are in effect for the Veteran's PTSD since March 4, 2011.  The Veteran was afforded a January 2011 psychiatric examination in which the Veteran was diagnosed with chronic PTSD.  The examiner noted symptoms of sleep disturbance, monthly nightmares, intrusive thoughts, verbal anger and irritability, avoidance behavior in relation to prior trauma and hypervigilance.  He stated the Veteran's psychiatric symptoms were in the moderate range.  He indicated the Veteran did not get physical with his temper, had no suicidal or homicidal ideation, and no delusions or feelings of unreality.

The Board notes the Veteran has received psychiatric treatment through VA.  A December 2011 VA treatment record indicated the Veteran was experiencing difficulty sleeping, although improved anger and irritability.  A February 2014 VA treatment record noted the Veteran has PTSD and chronic mood disorder.  The Veteran reported that he was not depressed at that time, and had no suicidal or homicidal ideation, although he had continued sleep trouble with isolation and difficulty with crowds.  In an April 2014 VA treatment record, the examiner indicated a vague suicidal ideation with no intent or plan.  However, the Board notes a June 2014 VA treatment record showed the Veteran reported no suicidal or homicidal ideation.

In the October 2014 substantive appeal, the Veteran reported that he was requesting an increased rating to 50 percent for his PTSD.  He indicated that he cares less about issues in his life and continues to suffer from panic attacks and feelings of discomfort.  He stated he has difficulty concentrating and making decisions, has a lack of motivation, has mood changes, and a very hard time in social situations.  He further indicated he has problems sleeping and with hypervigilance.  In an addendum to the appeal, the Veteran's representative submitted an April 2016 statement in which a current VA examination was requested to assess the Veteran's level of functioning.

Thereafter, the Veteran was afforded such an examination in July 2016.  The examiner indicated the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  He indicated the Veteran shows symptoms of avoidance, persistent negative emotional state, diminished interest, hypervigilance, problems with concentration, depression and anxiety.  He stated the Veteran's affect is neutral and at times jovial, his thought process is normal, and he has no homicidal or suicidal ideation.

The Veteran then submitted a July 2016 statement in which he indicated his psychiatric symptoms were more severe than noted during the prior VA examination.  He wrote, "I believe I fit well within the 50% for PTSD range."  Therefore, the RO afforded the Veteran a June 2017 VA examination in which the examiner concluded he suffers occupational and social impairment with reduced reliability and productivity.  He noted symptoms of diminished interest, anger, irritability, hypervigilance, problems with concentration and sleep, depression, anxiety, panic attacks, chronic sleep impairment, mild memory loss, impaired judgment, disturbance of motivation and mood, as well as neglect of personal appearance and hygiene, and disorientation to time and place.

Based on the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria for a 50 percent rating, prior to June 5, 2017.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  Therefore, an increased rating of 50 percent is warranted from March 4, 2011, the date of service connection, to June 4, 2017.  While an increased PTSD rating to 50 percent is warranted, a further increase to 70 or 100 percent is not supported prior to June 5, 2017.

The Board finds the Veteran's initial psychiatric symptoms approximate occupational and social impairment with reduced reliability and productivity.  The January 2011 VA examiner noted moderate symptoms, including sleep disturbance, intrusive thoughts, anger, irritability and avoidance.  In the October 2014 substantive appeal, the Veteran reported a worsening in his symptoms supportive of a 50 percent PTSD rating.  He noted symptoms of difficulty concentrating and making decisions, with lack of motivation and mood changes.  The Board tends to agree with the Veteran's contention and finds a 50 percent initial rating is appropriate.

The Veteran was afforded the July 2016 VA examination in which the examiner indicated the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  This conclusion would appear to support a 30 percent rating under DC 9411; however, his psychiatric symptoms included avoidance, persistent negative emotional state, diminished interest and hypervigilance.  Thus, the VA examination overall supports the higher 50 percent rating for PTSD.

Additionally, the Veteran was afforded the June 2017 VA examination which indicated a worsening in his symptoms.  The examiner noted symptoms of diminished interest, anger, irritability, hypervigilance, depression, anxiety, mild memory loss and neglect of personal appearance and hygiene, as well as disorientation to time and place.  Thus, the RO appropriately increased the Veteran's PTSD rating to 100 percent, effective June 5, 2017, based on this examiner's opinion.

As noted above, while the higher 50 percent initial rating is warranted, at no point prior to June 5, 2017 did the Veteran's PTSD exhibit symptoms sufficient to warrant a rating in excess of 50 percent.  In this regard, none of the VA examiners found that the Veteran's PTSD caused him occupational and social impairment with deficiencies in most areas, such as work, school and family relations.  Further, no evidence prior to June 5, 2017 indicates total occupational and social impairment.

The Board notes prior to June 5, 2017, the Veteran's PTSD did not exhibit symptomatology which included obsessional rituals, intermittently illogical speech, near-continuous panic or depression, spatial disorientation or neglect of personal appearance or hygiene.  He further showed no inability to establish and maintain effective relationships, as well as no hallucinations, delusions or homicidal ideation.  While the Veteran reported experiencing vague suicidal ideation during VA treatment in April 2014, the Board notes prior to and following this treatment record the Veteran has consistently denied experiencing suicidal ideation.  The Board does not find that this one indication of suicidal ideation shows an approximation of the next rating impairment level.  See Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017) (the presence or lack of evidence of a specific sign or symptom listed in the evaluation criteria is not necessarily dispositive of any particular disability level).

In sum, when resolving reasonable doubt in the Veteran's favor, the evidence overall supports an increased initial rating of 50 percent, but not higher, for the Veteran's PTSD, prior to June 5, 2017.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial 50 percent rating, but not higher, for PTSD is granted, prior to June 5, 2017, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The March 2014 rating decision denied service connection for right and left meniscal tears.  A notice of disagreement (NOD) was received for the two claims in March 2014.  Further, an August 2016 rating decision denied service connection for hypertension, sleep apnea, a back condition and a left hip condition.  An NOD for the four claims was received in September 2016.  No statement of the case (SOC) has been furnished for the six service connection claims.  Therefore, the Board has jurisdiction solely to remand these issues to the RO with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9 (c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to the six service connection claims for right and left knee disorders; hypertension; sleep apnea; a back condition; and a left hip condition.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issues.  If and only if the Veteran perfects an appeal should the matters be returned to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 




	(CONTINUED ON NEXT PAGE)




claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


